Citation Nr: 1537079	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-22 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a lower back disorder.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a hand disorder.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for a knee disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to November 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Waco, Texas, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In a June 2011 rating decision, the RO increased the initial noncompensable disability rating for the Veteran's bilateral pes planus with plantar fasciitis to 10 percent, effective from the date of receipt of his service connection claim.

In July 2015, the Veteran appeared at a video-conference Board hearing conducted by the undersigned Veterans Law Judge. 

The issues of entitlement to a higher rating for bilateral pes planus with plantar fasciitis and entitlement to service connection for lower back and psychiatric disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement indicating that he wished to withdraw his appeal of his claims seeking service connection for hand, eye, and knee disorders.

2.  The Veteran developed chronic tinnitus during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claim seeking service connection for a hand disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2,  The criteria for withdrawal of an appeal of the claim seeking service connection for an eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the claim seeking service connection for a knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in May 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a signed statement indicating that he wished to withdraw his appeal of his claims seeking service connection for hand, eye, and knee disorders.   Thus, the Veteran has withdrawn his appeal of these claims, and there remain no related allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims, and the appeals of these claims are dismissed.

Service Connection Claim

The Veteran asserts that he first began experiencing tinnitus during service, which he characterizes as a high-pitched ringing sound, but believed that this was a temporary condition that would cease when he left service and related noise exposure.  The Veteran further reports that he has continued to experience tinnitus since service, with the episodes occurring progressively more frequently.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The United States Court of Appeals for Veterans Claims held that tinnitus is a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus may be established by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Tinnitus is a disorder that is diagnosed solely based on patient history, as there is no diagnostic testing that can confirm the presence of this disorder.  To that extent, tinnitus is a disorder that is capable of lay observation, as only lay experience, and not medical expertise, is required to report tinnitus symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the Veteran is competent to report the onset of tinnitus during service and the continuity of his tinnitus episodes since service.  Moreover, as there is no evidence of record contradicting the Veteran's report, the Board finds his report of the onset and progression of tinnitus to be credible.  Thus, the criteria for service connection for tinnitus have been met.

The Board acknowledges that the RO denied the Veteran's service connection claim for tinnitus based on the lack of sufficient evidence of an event in service to which service connection could be linked, presumably noise exposure during service that could cause this audiological disorder.  However, the Veteran's DD Form 214 reflects his military occupational specialty as a fighting vehicle infantryman, as well as his receipt of the Sharpshooter Badge with Hand Grenade Bar and the Marksmanship Badge with M-16 Rifle Bar, which the Board finds is prima facie evidence of in-service noise exposure.  Moreover, the criteria for service connection requires either that a disorder began during service or that an in-service event, such as noise exposure, caused the development of a disorder, such as tinnitus, after service.  In this case, as the Veteran competently and credibly reports the onset of his current tinnitus during service, no antecedent in-service noise exposure is required to substantiate his claim. 

ORDER

The appeal of the claim seeking service connection for a hand disorder is dismissed.

The appeal of the claim seeking service connection for an eye disorder is dismissed.

The appeal of the claim seeking service connection for a knee disorder is dismissed.

Service connection for tinnitus is granted.


REMAND

With regard to the Veteran's claim seeking a higher rating for his service-connected bilateral pes planus with plantar fasciitis, the Veteran testified during his June 2015 Board hearing that his disabilities had increased in severity since he last underwent a VA examination in 2011.  Accordingly, a new VA examination is required.

As the Veteran receives VA treatment for his foot disorders, his recent, outstanding VA treatment records must also be obtained.  

With regard to the Veteran's service connection claim for a lower back disorder, while the Veteran's service treatment records reflect his treatment for back pain, the Veteran's 2011 VA examination and the VA treatment of record fail to reflect a diagnosis of a current lower back disorder.  As the Veteran indicated during his June 2015 Board hearing that he had received recent treatment for his lower back pain, his outstanding VA treatment records may reflect a related diagnosis.  Accordingly, these records are germane to the appeal and must be reviewed prior to adjudicating this claim.  

With regard to the Veteran's claim seeking service connection for a psychiatric disorder, claimed by the Veteran as PTSD, the record reflects that the Veteran has been diagnosed with PTSD and depression, as well as a nonservice-connectable antisocial personality disorder.  The record further reflects that the RO developed the claim as a claim solely for PTSD and denied service connection for PTSD after concluding that the Veteran's reported in-service stressors were not verified or verifiable.  Indeed, while the Veteran's treating VA psychiatrist has submitted a statement summarily linking the Veteran's diagnosed PTSD to his in-service experiences, the Veteran's initially reported stressor of cleaning up body parts after a January 1986 helicopter crash in Germany is unsupported by his service personnel records, which indicate that he arrived in Germany in February 1986.  However, the Veteran has also reported his belief that he developed PTSD as a result of his fear of hostile military activity, given his presence in Germany during the height of the Cold War.  See 38 C.F.R. § 3.304(f)(3).  In order to afford the Veteran every reasonable opportunity to substantiate his claim, the Board finds that the Veteran should be afforded a VA examination to determine if his currently-diagnosed PTSD is indeed attributable to these in-service experiences.  

Furthermore, while the Veteran, through his representative, submitted his November 2012 Social Security Administration (SSA) disability determination decision and an SSA form completed in October 2012 noting the Veteran's psychiatric impairments, the November 2012 decision references a January 2012 SSA psychiatric evaluation that is not of record.  As this evidence is likely germane to the Veteran's psychiatric disorder service connection claim, the entirety of the Veteran's SSA records, to include this evaluation, must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from January 2015 to the present.  

2.  Obtain the entirety of the Veteran's records related to his November 2012 grant of SSA disability benefits.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service-connected bilateral pes planus and bilateral plantar fasciitis.

After eliciting a history of the Veteran's foot symptoms and their impact on his occupational and daily functioning, the examiner is to conduct an appropriate clinical examination to assess the severity of the Veteran's service-connected bilateral pes planus with plantar fasciitis.  

Specifically, the examiner should state whether the Veteran's foot disorder is most accurately characterized as unilateral or bilateral, and mild, moderate, severe, or pronounced.  

The examiner should also state what effect the Veteran's foot disorders have on his employability and provide a complete rationale for this opinion.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  The Veteran's electronic claims file should be provided to the examiner for review.  

The examiner is asked to elicit a history of the Veteran's psychiatric symptoms and review his claims file, to include his PTSD diagnosis reflected in his VA treatment records and his reported PTSD stressors involving hostile forces.

The examiner is then asked to opine whether it is as likely as not that any currently-diagnosed acquired psychiatric  disorder, to include PTSD, had its onset in service or is related to the Veteran's reported in-service stressful experiences.  The examiner should opine whether the Veteran's reported stressors are sufficient to cause his symptoms, as well as whether his PTSD diagnosis is related to his reported stressors.  Please note that the examiner must opine as to the etiology of EACH acquired psychiatric disability diagnosed.

A complete rationale should be provided for the requested opinion.  

5.  Then, readjudicate the Veteran's increased rating claim for his bilateral foot disorders and service connection claims for a psychiatric disorder and lower back disorder.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


